— In consolidated actions to recover damages for wrongful death and personal injuries, defendant appeals from a judgment of the Supreme Court, Richmond County (Sacks, J.), entered September 19, 1980, and resettled on March 30, 1981, which is in favor of plaintiffs and against'it, after a jury trial. Judgment, as resettled, modified, on the law, by (1) reducing the award for damages to Isabel Genoval as guardian ad litem of Michael Breslin, Jr., based on the death of his father, Michael *987Breslin, from the principal sum of $85,000 to $34,000, and (2) reducing the award for damages to Sonia Breslin based on the death of her father, Michael Breslin, from the principal sum of $56,250 to $22,500. As so modified, judgment, as resettled, affirmed, without costs or disbursements, and case remitted to Trial Term for entry of an appropriate amended judgment. During oral argument the attorney for plaintiffs Genoval and Breslin conceded that the jury’s apportionment of 60% fault on the part of decedent Michael Breslin mandates a 60% reduction in the death action awards in favor of his children. Titone, J. P., Mangano, Weinstein and Boyers, JJ., concur.